Citation Nr: 0021229	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-94 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a rash.  

3.  Entitlement to a higher initial evaluation for left elbow 
disability, currently evaluated as noncompensably disabling.  

4.  Entitlement to a higher initial evaluation for right 
elbow disability, currently evaluated as noncompensably 
disabling.  

5.  Entitlement to an increased initial evaluation for 
hearing loss disability in the left ear, currently evaluated 
as noncompensably disabling.  

6.  Entitlement to service connection for bilateral wrist 
pain, claimed as carpal tunnel syndrome (CTS).  

7.  Entitlement to service connection for a right hip 
disability.  

8.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

9.  Entitlement to a higher initial evaluation for low back 
disability, classified as degenerative disc disease, L4/L5 
and L5/S1 with spondylotic changes of the lumbar spine, 
currently evaluated as 10 disabling.  

10.  Entitlement to a higher initial evaluation for cervical 
strain, currently evaluated as noncompensably disabled.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran had verified service on active duty from 
September 1981 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 decision.  In June 1997, the 
Board granted a 10 percent rating for the veteran's service-
connected hiatal hernia.  The August 1997 RO decision 
reflects that grant.  The remainder of the issues were 
remanded to the RO for additional development.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its June 1997 
remand.  



FINDINGS OF FACT

1.  In March 1993, the RO denied the veteran's claims of 
entitlement to service connection for a rash and for 
sinusitis, and granted service connection and assigned 
noncompensable disability evaluations for left and right 
elbow disabilities and left ear hearing loss.  

2.  The veteran completed a notice of disagreement, and the 
agency of original jurisdiction issued a statement of the 
case in January 1994.  

3.  The veteran was granted two extensions for submission of 
his substantive appeal-in March 1994 and in June 1994.  

4.  The veteran's substantive appeal, received in August 
1994, does not refer to the veteran's claims for service 
connection for a rash and for sinusitis and higher 
evaluations for left and right elbow disabilities and left 
ear hearing loss.  

5.  The record does not contain competent evidence that the 
veteran currently has carpal tunnel syndrome (CTS) of either 
wrist.  

6.  The record does not contain competent evidence of a nexus 
between a current disability of tenosynovitis of the wrists 
and injury or disease during the veteran's active service.  

7.  A right hip disability is not shown to be related to 
injury or disease noted during the veteran's active service.  

8.  The veteran currently has irritable bowel syndrome (IBS) 
that is related to IBS disease noted during his active 
service.  

9.  The veteran's service-connected back disability, 
classified as degenerative disc disease, L4/L5 and L5/S1 with 
spondylotic changes of the lumbar spine, is currently 
manifested by no more than slight symptoms of intervertebral 
disc syndrome and pain on motion; and range of motion from 80 
to 100 degrees of flexion, 10 to 30 of backward extension, 10 
to 30 degrees of lateral bending, and 30 to 35 degrees of 
rotation.  

10.  The veteran's service-connected cervical strain is 
manifested by stiffness and pain on motion; motion is 
characterized by 30 degrees of extension backward, 40 degrees 
of lateral bending, 60 degrees of rotation, and ability to 
touch the chin to the chest, which is less than slight 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the veteran's claims of entitlement to 
service connection for a rash and for sinusitis, as well as 
entitlement to higher evaluations for left and right elbow 
disabilities and hearing loss disability.  
38 U.S.C.A. § 7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.202, 20.203 (1999).  

2.  The veteran's claim of entitlement to service connection 
for bilateral wrist pain, claimed as carpal tunnel syndrome 
(CTS) is not well grounded.  38 U.S.C.A. § 5107 (West 1991), 
38 C.F.R. § 3.303 (1999).  

3.  A right hip disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

4.  The criteria for service connection for irritable bowel 
syndrome (IBS) are met. 38 U.S.C.A. §§ 1110, 1111, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

5.  The criteria for a higher initial evaluation for low back 
disability, classified as degenerative disc disease, L4/L5 
and L5/S1 with spondylotic changes of the lumbar spine, have 
not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293 (1999).  

6.  The criteria for a compensable evaluation for cervical 
strain have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5290 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Inadequate Substantive Appeal.  

The Board will address these issues pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
Chapter 71, Title 38, United States Code.  38 U.S.C.A § 7108.  

If the Statement of the Case (SOC) and any prior Supplemental 
Statements of the Case (SSOC) addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the SOC and any prior SSOC.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203 (1999).  

In March 1993, the RO denied the veteran's claims for to 
service connection for a rash and for sinusitis.  By the same 
rating action, the RO granted service connection for left and 
right elbow disabilities and hearing loss, and noncompensable 
evaluations were assigned to these service-connected 
disabilities.  The veteran completed a notice of disagreement 
(NOD), and the agency of original jurisdiction issued a SOC 
in January 1994.  The veteran was granted two extensions for 
submission of his substantive appeal-in March 1994 and in 
June 1994.  The veteran's substantive appeal, received in 
August 1994, does not refer to the veteran's claims for 
service connection for a rash and for sinusitis or to his 
claims for higher evaluations for left and right elbow 
disabilities and a hearing loss disability in the left ear.  
The veteran was provided notification of this deficiency in a 
letter dated in April 2000.  No further arguments were 
presented by him.  

Accordingly, in the absence of an adequate substantive 
appeal, the Board does not have jurisdiction to review the 
appeal for claims for service connection for a rash and for 
sinusitis or for higher evaluations for left and right elbow 
disabilities and a hearing loss disability in the left ear.  
The appeal as to these matters is dismissed.  

2.  Service Connection.  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Although the veteran contends that he has CTS, a right hip 
disability and IBS that are related to his active service, he 
is advised that where the determinative issues involve 
questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claims for service 
connection.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

a. Bilateral Wrist Pain, Claimed as Carpal Tunnel Syndrome 
(CTS).

The veteran's claim as to CTS must fail as CTS was not shown 
on VA examinations conducted in July 1992 and October 1998.  
The report of the October 1998 VA examination, however, 
contains a diagnosis of tenosynovitis of the wrists, 
recurrent pain.  

Likewise, the veteran's service medical records do not show 
that the veteran had a diagnosis of CTS during his active 
service.  

More importantly, the record does not contain any competent 
medical evidence of a nexus between current disability - 
diagnosed as tenosynovitis of the wrists -- and injury or 
disease noted during the veteran's active service. His 
contentions are probative to the extent that they suggest a 
continuity of symptomatology from his military service.  
38 C.F.R. 3.303(b).  However, in this case, lay evidence of 
continuity of symptoms is not sufficient, but a medical nexus 
is needed.  See Savage v. Gober, 10 Vet. App. 488; Falzone v. 
Brown, 8 Vet. App. 398 (1995).  In this case, competent 
medical evidence is needed to identify the extent of injury 
in service, as well as to show that the current clinical 
findings are related to some inservice complaint.  Unlike in 
Falzone, where visual observation by a lay person was 
sufficient to establish the existence of flat feet, the cause 
of the veteran's wrist complaints is not a matter that is 
observable by a lay person.  Thus, a medical nexus between 
his current condition and his continued symptomatology is 
required to well ground that claim.  See Hodges v. West, 13 
Vet. App. 287 (2000).  Consequently, the Board concludes that 
the veteran's claim for service connection for bilateral 
wrist disability is not well grounded.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for this claim for service 
connection.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the Federal Circuit held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter the Court) held that VA cannot assist a claimant 
in developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Consequently, I see no basis 
upon which to comply with the representative's request in 
this regard.


b. Right Hip Disability.

The veteran satisfies the initial criterion for establishing 
a well-grounded claim as recurrent trochanteric bursitis of 
the right hip was shown on the October 1998 VA examination.  
Likewise, his service medical records show that he underwent 
an orthopedic consultation in September 1988 for complaints 
of persistent right hip pain.  At that time, examination was 
thought to be consistent with trochanteric bursitis in the 
right hip.  X-ray examination showed normal findings.  A bone 
scan of the right hip, conducted in December 1988, revealed 
normal findings as well.  Treatment for bursitis of the right 
hip was noted on the report of medical history completed in 
conjunction with the July 1989 military medical examination.  
The report of the medical history completed for retirement, 
dated in March 1992, shows that the veteran stated that he 
was taking Motrin for bursitis of the right hip.  

In Hampton v. Gober, 10 Vet. App. 481, 482 (1997), the Court 
held that a claim for left knee disability was well grounded 
where claim was filed close in time to discharge from 
service, service medical records indicate treatment for knee 
condition in service, and separation examination containing 
diagnosis of knee condition "provides evidence of both a 
current left knee condition and a relationship to service".  
The facts in the veteran's case are similar to those in 
Hampton, and consequently, a well-grounded claim has been 
established.  

I am also satisfied that all appropriate development has been 
accomplished and that VA has met its duty to assist the 
veteran in the presentation of his claim.  38 U.S.C.A. 
§ 5107.  For instance, the veteran has not informed VA of the 
existence of additional evidence that is pertinent to this 
claim that has not been associated with his claims folder.  

It is important to note that while a suggestion of ongoing 
treatment at the time of the veteran's separation from 
service is sufficient to satisfy the threshold requirements 
of establishing a well-grounded or plausible claim, for the 
veteran to prevail on a review of the merits, the positive 
and negative evidence of record must be in relative 
equipoise.  38 U.S.C.A. § 5107.  In the instant case, I find 
that the preponderance of the evidence is against the claim 
for service connection for a right hip disability.  

While the veteran has contended that his symptoms in the 
right hip have persisted since his active service, I note 
that the record identifies a low back condition as another 
source of these complaints.  Furthermore, although bursitis 
was noted during service, it was not seen on the medical 
examination for separation from service.  Only reference was 
made to that condition in the report of medical history 
completed in connection with that examination.  Finally, the 
report of the initial VA medical examination shows that the 
veteran's right hip was normal on objective evaluation.  In 
essence, the record does not support a finding that the 
veteran developed a chronic right hip disability in his 
active service.  In view of the foregoing, I find that the 
preponderance of the evidence is against the claim for 
service connection for a right hip disability.  

c. Irritable Bowel Syndrome (IBS).

A diagnosis of IBS was recorded in the list of diagnoses in 
the report of the February 1999 gastrointestinal examination.  
Thus, the veteran satisfies the initial criterion for 
establishing a well-grounded claim.  The veteran also 
satisfies the second criterion for establishing a well-
grounded claim, as a May 1991 report reflects the diagnosis 
of IBS.  The February 1999 examination report included 
duplicate copies of pertinent service medical records.  
Consequently, it appears that the examiner made the current 
diagnosis of IBS at least in part on the basis of the 
veteran's complaints, symptoms, and diagnoses in service.  
This would satisfy the requirement of evidence of a nexus 
between the current disability and disease or injury during 
the veteran's active military service.

The Board also notes that history of IBS was among the 
diagnoses at the VA examination in July 1992, shortly after 
the veteran's discharge from service.  The record does not 
contain any evidence that would balance against the positive 
evidence supporting the well-grounded claim for service 
connection, including the February 1999 examination report.  
Consequently, the Board concludes that the preponderance of 
the evidence supports the claim for service connection for 
IBS.

3.  Disability Evaluation Issues

Initially, I note that the veteran has presented well-
grounded claims with respect to higher initial ratings for 
the service-connected lumbar and cervical spine disabilities.  
That is, he has presented claims that are plausible.  Cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disabilities in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

I note that the Court, in Fenderson v. West, 12 Vet. App. 119 
(1999) held, in part, that the RO never issued a statement of 
the case concerning an issue, as the document adding that 
issue to the appeal "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Id., emphasis in the original.  The Board 
had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assigned 
rating.  The January 1994 statement of the case did identify 
the issues in the same manner as did the RO in Fenderson, 
i.e., as "Increased evaluation for degenerative disc 
disease" and "Increased evaluation for cervical strain".  
However, the veteran's substantive appeal was timely filed 
and it is clear from the record that the veteran is seeking 
higher evaluations for his service-connected disabilities.  
Accordingly, there is no need to remand for clarification of 
the issues on appeal.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for degenerative disc disease, L-4/L-5 with spondylotic 
changes of the lumbar spine, and for cervical strain in a 
March 1993 rating decision.  A 10 percent rating was assigned 
for disability in the lumbar spine under 38 C.F.R. § 4.71a, 
Code 5293 for intervertebral disc syndrome.  A noncompensable 
rating was assigned for disability in the cervical spine 
under 38 C.F.R. § 4.71a, Code 5290.  These are the veteran's 
current ratings.  

In considering the two disabilities at issue below, the Board 
has considered whether a "staged" rating is appropriate for 
either disability.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

a. Low Back Disability.

As noted above, the veteran has been assigned a 10 percent 
rating for mild intervertebral disc syndrome.  A 20 percent 
is applicable for intervertebral disc syndrome, manifested by 
moderate disablement with recurrent attacks.  
38 C.F.R. § 4.71a, Code 5293.  However, neither moderate 
disablement nor recurrent attacks have been demonstrated.  In 
addition, I note that Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  VAOPGCPREC 36-97 (December 12, 1997).  A separate 
evaluation for compensable limitation of motion is therefore 
not appropriate in this case as the manifestations are not 
separate and distinct conditions but duplicative or 
overlapping.  As such the assignment of a separate 10 percent 
rating is contrary to the rules prohibiting pyramiding, 
embodied in 38 C.F.R. § 4.14.  See Esteban v. Derwinski, 6 
Vet .App. 259, 262 (1994).  

Although separate rating is not available for limitation of 
motion, the Board must consider entitlement to a higher 
rating on the basis of limited motion.  A 10 percent rating 
is warranted for limitation of motion that is slight in 
degree.  The next higher evaluation of 20 percent requires 
moderate limitation of motion.  38 C.F.R. § 4.71a, Code 5292.  

When examined in July 1993 the veteran showed no tenderness 
to palpation, but pain on motion.  Range of motion was 
flexion to 80 degrees; extension backwards was to 25-30 
degrees; lateral flexion was to 30 degrees; and rotation was 
from 30 to 35 degrees.  When evaluated in October 1998, the 
veteran accomplished forward flexion very carefully to 100 
degrees.  Extension backwards was to 10 degrees, and lateral 
bending was to 10 degrees.  I find that the veteran's overall 
limitation of motion is no more than slight.  In view of the 
foregoing, I find that an evaluation in excess of 10 percent 
is not warranted on the basis of limitation of motion of the 
lumbar segment of the spine.  

The predominant feature of the veteran's service-connected 
disability picture is pain.  However, the veteran has not 
demonstrated the functional loss due to pain that would be 
equivalent to an evaluation in excess of the current 
schedular 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
De Luca v. Brown, 8 Vet. App. 202 (1995).  He has 
demonstrated a mild reversal of the normal curvature of the 
spine and has reported pain with lateral bending.  However, 
neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a higher rating.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  


b. Neck Disability. 

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

A 10 percent rating is applicable for limitation of motion in 
the cervical spine that is slight in degree.  The next higher 
evaluation of 20 percent requires moderate limitation of 
motion.  38 C.F.R. § 4.71a, Code 5290.  

In the instant case, the VA examination in October 1998 
showed that the veteran performed extension to 30 degrees, 
and was able to touch his chin to his chest.  He accomplished 
lateral bending to 40 degrees and rotation to 60 degrees.  
The veteran has not demonstrated slight limitation of motion 
that would warrant a 10 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Code 5290. 

The predominant feature of the veteran's disability picture 
is pain.  At the July 1992 VA examination, the veteran gave a 
history of stiffness in the neck and limited motion due to 
pain and stiffness.  He demonstrated slight pain associated 
with lateral motion in the spine and movements were limited 
secondary to pain.  At the October 1998 VA examination, the 
veteran complained of tightness in the neck but denied having 
any pain radiation.  However, the veteran has not 
demonstrated the functional loss due to pain that would be 
equivalent to an evaluation of 10 percent.  38 C.F.R. §§ 
4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a compensable rating.  The 
preponderance of the evidence is against a compensable 
evaluation for cervical strain.  

c.  Extraschedular Ratings.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1996) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization and has not 
demonstrated that either of the disabilities at issue is 
productive of marked interference with his employment. 
Accordingly, consideration of an extraschedular rating is not 
warranted at this time.  


ORDER

The veteran's claim for service connection for sinusitis is 
dismissed.  

The veteran's claim for service connection for a rash is 
dismissed.  

The veteran's claim for a higher initial evaluation for left 
elbow disability, currently evaluated as noncompensably 
disabling, is dismissed.  

The veteran's claim for a higher initial evaluation for a 
right elbow disability, currently evaluated as noncompensably 
disabling, is dismissed.  

The veteran's claim for an increased initial evaluation for 
left ear hearing loss, currently evaluated as noncompensably 
disabling, is dismissed.  

The veteran's claim for service connection for bilateral 
wrist pain, claimed as carpal tunnel syndrome (CTS) is not 
well grounded, and the appeal is denied.  

Service connection for a right hip disability is denied.  

Service connection for irritable bowel syndrome (IBS) is 
granted.  

A higher initial evaluation for low back disability, 
classified as degenerative disc disease, L4/L5 and L5/S1 with 
spondylotic changes of the lumbar spine, currently evaluated 
as 10 disabling, is denied.  

A compensable rating for cervical strain is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

